Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites “determining, by the computing system, that bandwidth or memory constraints prevent provision of all available global illumination information”.  The disclosure, e.g. paragraph 32, teaches that “combinations may also be performed with two or more static lighting setups wherein some setups lack corresponding lightmaps, light probes, or reflection probes (e.g., because bandwidth or memory constraints prevented the transfer of all available global illumination information); in that case, the blending takes place using only the available information.”, but does not teach that the system determines that bandwidth or memory constraints prevent the provision, it is simply stated as one possible cause.  Therefore, claim 24 recites subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “determining, by the computing system, that bandwidth or memory constraints prevent provision of all available global illumination information, wherein the blending is performed based on available global illumination information”, which is self-contradictory, i.e. the available global information is all the available global information by definition – other global information is unavailable, leaving the scope of the claim indefinite, because it requires blending with available global illumination which cannot be provided.  Therefore, claim 24 is indefinite because it is self-contradictory.
Furthermore, although the disclosure suggests that this corresponds to a situation where lightmaps, light probe, or reflection probe data is not available, the disclosure does not describe how blending could be performed with the remaining illumination information.  That is, if a first set of global illumination data including lightmaps, light probe, and reflection probe data is available in memory, and the second set of global illumination data does not have some data available in memory, e.g. the second lightmap, then the result of blending is indefinite – i.e. it is not definite how the first lightmap is blended with no data based on the associated weighting of the first set of light map data, and the disclosure does not describe how this blending would be performed.  Further, the claim scope for this scenario excludes simply using the first lightmap data without the second lightmap data, because the independent claim explicitly requires that blending is performed.  Therefore, even if claim 24 were interpreted differently in light of the disclosure, the scope would still be indefinite, and as such, no alternate interpretation is used for the purpose of applying prior art.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 15, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant’s amended independent claims now recite the same limitations as depending claims 5, 15, and 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-11, 13, 15-16, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Rendering Techniques of Final Fantasy XV” by Sharif Elcott, et al. (hereinafter Elcott) in view of “Rendering Techniques of Final Fantasy XV” by Masayoshi Miyamoto, et al (hereinafter Miyamoto) in view of “The Irradiance Volume” by Gene Greger, et al. (hereinafter Greger). 
Regarding claim 1, the limitations “a computer-implemented method comprising: receiving, by a computer system, a first set of static lighting information associated with a first static lighting setup and a second set of static lighting information associated with a second static lighting setup, wherein the first set of static lighting information and the second set of static lighting information are associated with a scene to be rendered” are taught by Elcott (Elcott describes rendering and lighting the environments in the game Final Fantasy XV, e.g. abstract, which includes a variety of static lighting setups, as detailed in section 2.  Specifically, a plurality of light probes are defined, e.g. section 2.1, paragraph 2, having lighting information for a plurality of times of day and weather conditions, e.g. section 2.2, paragraphs 2, 3, 6, corresponding a plurality of static lighting setups, i.e. the different regions of the scene defined by the probe’s grid, and the different times of day and weather conditions making up numerous distinct static lighting setups.  That is, each distinct combination of light probe/grid, time of day, and weather condition for which a light probe has baked illumination data corresponds to a distinct static lighting setup.  Figure 2 shows an exemplary renderings of a scene using Elcott’s system.)
The limitations “precomputing, by the computing system, a first set of global illumination information based on the first set of static lighting information … precomputing, by the computing system,  a second set of global illumination information based on the second set of static lighting information … blending, by the computing system, the first set of global illumination information and the second set of global illumination information to derive a blended set of global illumination information; and rendering, by the computing system, the scene based on the blended set of global illumination information” is taught by Elcott (Elcott teaches precomputing global illumination information for each light probe in each grid, including the PRT encoding local light bounce and occlusion information, section 2.1, paragraphs 1, 3, Irradiance Volumes encoding static local lights, section 2.1, paragraph 3, and baked specular cube maps, section 2.2, where for both diffuse and specular components, the rendering is performed by blending between the light probes, based on region/location, e.g. section 2.1, paragraph 2, and based on time of day and weather conditions, e.g. section 2.2, paragraphs 2, 3, 6.  The lighting values are used to determine pixel values in the rendered image of the scene based on the blended light probe data as indicated by equation 1.)
The limitations (addressed out of order) “wherein the first set of global information comprises a first set of light probe data associated with a first set of spherical harmonics coefficients … wherein the second set of global information comprises a second set of light probe data associated with a set of spherical harmonics coefficients” are taught by Elcott (Elcott, section 2.1, paragraphs 1-3, indicates that the local light probes store either Precomputed Radiance Transfer (PRT) transfer matrices encoding ambient diffuse lighting, ambient diffuse lighting from static local lights not affected by time of day are stored using irradiance volumes represented using spherical harmonics, where, as noted above the blending is between the light probe data from multiple light probe grids.  Further, although one of ordinary skill in the art would know that PRT transfer matrices rely on spherical harmonic representation, and that spherical harmonic representation relies on coefficients, as well as that blending of light probe data would rely on interpolation, Elcott does not explicitly refer to PRT transfer matrices relying on spherical harmonic representation, or explicitly state that spherical harmonics are represented using spherical harmonic coefficients, or interpolation thereof.  However, Miyamoto describes the same Final Fantasy XV rendering system as Elcott, and shows that blending between probes is by a weighted interpolation, slide 15, as well as that the PRT transfer matrices are represented using spherical harmonics, and that spherical harmonics are stored using coefficients, slide 17.)

    PNG
    media_image1.png
    456
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    815
    media_image2.png
    Greyscale

	The limitations (addressed out of order) “wherein the first set of global illumination comprises … a first set of lightmap data associated with a texture map that stores lighting contributions from static lights for surface points in the scene … wherein the second set of global illumination comprises … a second set of lightmap data” is not explicitly taught by Elcott (While Elcott teaches the use of irradiance volumes for storing ambient diffuse lighting from static local lights, e.g. section 2.1, neither Elcott or Miyamoto describe irradiance volumes in detail, and therefore do not explicitly teach that irradiance volumes rely on a texture map storing lighting contributions for surface points in the scene.)  However, this limitation is taught by Greger (Greger discloses the irradiance volume for global illumination, e.g. section “Radiance, irradiance, irradiance volume”, explaining that radiance is the density of light energy flowing through a given point in a given direction, and if the surface is diffuse, then its radiance is conveniently defined in terms of the surface’s irradiance, e.g. equations 1 and 2, and can be approximated with a volumetric representation, i.e. the so-called irradiance volume, which is evaluated at a finite set of points and use interpolation to evaluate the function between the known points.  Greger further teaches that the irradiance volume is sampled using a grid, e.g. section “Sampling strategy”, and for each sample point, the radiance is sampled in directions over a sphere at a sampling resolution, which is used to compute the irradiance distribution function at the same resolution and in the same directions as the radiance, e.g. sections “Approximating the irradiance distribution function at a point”, “Computing sampling directions”, “Sampling radiance”, “Computing irradiance”, and further that the irradiance volume is queried using a position and direction to interpolate from the stored spatial samples, e.g. section “Querying the irradiance volume”.  Finally, Greger also teaches that each sample point stores irradiance using a pair of 2D textures mapped to 2 hemispheres making up the sphere of directions around the sample point, e.g. figures 5, 6, sections “Computing sampling directions”, “Computing irradiance”, “Querying the irradiance volume”, i.e. lightmap data associated with a texture map that stores lighting contributions from static lights for surface points in the scene.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Elcott's global illumination rendering system using Greger’s irradiance volume data structure having lightmap data associated with texture maps storing lighting contributions from static lights for each probe in Elcott’s probe grids because Elcott teaches the use of irradiance volumes without describing their implementation and Greger describes the implementation of irradiance volumes.  As noted above, Elcott teaches that the system uses irradiance volumes without describing them in detail, such that it cannot positively be determined whether Elcott’s unmodified system relies on 2D textures as taught by Greger, but one of ordinary skill in the art would also have found it obvious to implement Elcott’s system using textures as taught by Greger.  It is noted that Elcott’s probes correspond to Greger’s samples, e.g. section “Querying the irradiance volume”, paragraph 1, a sample/probe being a location where irradiance information is calculated, and Elcott and Greger use the term grid equivalently.
The limitation (addressed out of order) “changing a weight of the first set of global illumination information comprising the first set of light probe data and the first set of lightmap data or the second set of global illumination information comprising the second set of light probe data and the second set of lightmap data … wherein the blending comprises, based on the changed weight, blending the first set of light probe data and the first set of lightmap data, and respectively, the second set of light probe data and the second set of lightmap data” is taught by Elcott (Elcott’s system changes the blending over time to support moving vehicle type environments which move and rotate relative to the outside environment, Elcott’s system changes the blending of light probes and lightmaps by rotating the spherical harmonic data of a local environment light probe relative to the sky, as in section 2.1.1.  The weights are applied to both the light probes and lightmaps/irradiance volumes, e.g. as shown in Miyamoto, slides 15 and 17.)
Regarding claim 3, the limitation “wherein the first set of global information comprises a first set of reflection probe data, the second set of global information comprises a second set of reflection probe data, and blending the first set of global illumination information and the second set of global illumination comprises blending the first set of reflection probe and the second set of reflection probe data” are taught by Elcott (Elcott’s system uses a plurality of local reflection probes, where the light probe data is blended to illuminate the scene for rendering, e.g. section 2.2, paragraphs 2, 3, 6.  That is, for each local reflection probe, there is a plurality of sets of global illumination information corresponding to different combinations of time and weather conditions, where the reflected sky color is blended between two or more of the sets of global illumination information based on the current time of day and weather conditions)
Regarding claim 5, the limitation “wherein the blended set of global illumination information changes over time as the scene is being rendered” is taught by Elcott (Elcott’s system changes the blending over time in two ways.  First, to support moving vehicle type environments which move and rotate relative to the outside environment, Elcott’s system changes the blending of light probes by rotating the spherical harmonic data of a local environment light probe relative to the sky, as in section 2.1.1.  Second, Elcott’s system accounts for changes in both time and weather by blending between different sets of global illumination information corresponding to different times of day and weather conditions, as in section 2.2, paragraphs 2, 3, 6.)
Regarding claim 6, the limitation “by changing a first weight associated with the first set of global illumination information over time as the scene is being rendered” is taught by Elcott (As discussed in the claim 5 rejection above, Elcott’s system adjusts the weights between local light probes, both by adjusting a rotation weight for moving environments, e.g. section 2.1.1, and adjusting a blending weight between different sets of global illumination information corresponding to different times of day and weather conditions, e.g. section 2.2)
Regarding claim 7, the limitation “rendering the scene in a real-time immersive application based on the blended set of global illumination information” is taught by Elcott (Final Fantasy XV is a real-time immersive game, e.g. figure 1, right.)
Regarding claim 8, the limitations “receiving a third set of static lighting information associated with a third static lighting setup; and precomputing a third set of global illumination information based on the third set of static lighting information, wherein the blending the first set of global illumination information and the second set of global illumination to derive a blended set of global illumination information further comprises blending the first set of global illumination, the second set of global illumination information, and the third set of global illumination information to derive the blended set of global illumination information” is taught by Elcott (Elcott indicates the use of a nested hierarchy of probe grids, e.g. section 2.1, paragraph 2, and does not indicate any upper limit on the number of light probes/grids which may be layered/blended by the system, i.e. the system can handle 3 or more light probes/grids being blended to illuminate a single region of the scene.  While Elcott does not explicitly indicate the ability to blend 3 or more light probes, Miyamoto, shows the use of at least three light probes/grids overlapping a single region, in slide 15, showing that Elcott’s system does support blending more than two light probes/grids/ sets of global illumination data.)
Regarding claim 9, the limitation “wherein the global illumination information undergoes further processing prior to blending the first set of global illumination information and the second set of global illumination information, and further wherein the further processing comprises at least one of: down-sampling the first set of global illumination data” is taught by Elcott (Elcott’s system blends a set of global illumination representing static lighting for the reflection probe, section 2.2, paragraphs 4, 5, with the blended global illumination information from the sky cube map, section 2.2, paragraphs 6, 7.  Further, the static lighting is filtered to generate a mip chain from which a roughness based lookup is performed, section 2.2, paragraphs 3, 4.  One of ordinary skill in the art would understand that mip-mapping is a form of downsampling, i.e. a high resolution image/texture is filtered to create lower resolution versions of the image, where one of the versions is selected at runtime for rendering.) 
The limitation “wherein the further processing comprises at least one of: … caching the first set of global illumination information and the second set of global illumination information” is taught by Elcott (Elcott’s system stores the light probe data for use at runtime, as described in sections 2.1, 2.2.  As claimed, there is no distinction between storing the first and second sets of global illumination information, and “caching” said information, because the broadest reasonable interpretation of “caching”, per se, could include mere storage for later use.)
Regarding claim 10, the limitations “further comprising receiving dynamic light information associated with one or more dynamic lights and dynamic scene information associated with one or more dynamic objects to be computed at runtime, wherein rendering the scene is performed further based on the dynamic light information and the dynamic scene information” are taught by Elcott (Elcott’s system includes one or more dynamic lights, e.g. section 2.2 generates illumination conditions corresponding to a specific, i.e. received, time of day and weather conditions for the sun/sky lighting, corresponding to at least one dynamic light.  Further, the indoor lighting may vary, e.g. as shown in figure 2, the overhead light may or may not be on in the scene.  Further, the scenes in the game include dynamic objects, e.g. game characters, which are lit according to the current illumination conditions, e.g. figure 1 right, as well as moving vehicle environments, e.g. section 2.1.1.  That is, the game scenes include dynamic objects, including characters and moving environments, which are lit according to lighting conditions which change with time of day, weather conditions, and relative object positioning/orientations in the scene.)
Regarding claims 11 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except requiring programmed processor implementation, which is taught by Elcott, e.g. section 2.1, paragraph 4, indicating different rendering settings for console builds.  That is, the system is available for execution on consoles, as well as implicitly on PCs having sufficient power for the improved operation.  Further, it is noted that Final Fantasy XV is a well-known video game title, i.e. a piece of software sold by developers for execution on a user’s computing device.
Regarding claims 13 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 15 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
	Regarding claim 21, the limitation “wherein the interpolation is a linear interpolation of the at least one spherical harmonics coefficient of the first set of global illumination information and the at least one corresponding spherical harmonics coefficient of the second set of global illumination information” is taught by Elcott in view of Miyamoto (As noted in the claim 1 rejection above, Elcott does not explicitly refer to spherical harmonic coefficients or interpolation thereof.  However, Miyamoto describes the same Final Fantasy XV rendering system as Elcott, and shows that blending between probes is by a weighted linear interpolation between the diffuse spherical harmonics coefficients from each probe on slide 15.)
	

    PNG
    media_image1.png
    456
    808
    media_image1.png
    Greyscale

Regarding claims 22 and 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over “Rendering Techniques of Final Fantasy XV” by Sharif Elcott, et al. (hereinafter Elcott) in view of “Rendering Techniques of Final Fantasy XV” by Masayoshi Miyamoto, et al (hereinafter Miyamoto) in view of “The Irradiance Volume” by Gene Greger, et al. (hereinafter Greger) as applied to claim 1 above, and further in view of “Irradiance Volumes for Games” by Natalya Tatarchuk (hereinafter Tatarchuk).
	Regarding claim 25, the limitation “based on bandwidth or memory constraints, the first set of light probe data and the first set of lightmap data of the first set of global illumination information are associated with different sampling resolutions” are not taught by Elcott in view of Miyamoto and Greger as mapped in the claim 1 rejection above (Elcott and Miyamoto, e.g. section 2.1, paragraph 3, slides 15, and 17, teach that each probe stores PRT data, SH data, or both, i.e. a one to one ratio of light probes to irradiance volume sample points.  Elcott’s grids can be nested/overlapped, but Elcott does not explicitly suggest that within a grid, different sampling resolutions can be used.  Gr)  However, this limitation is taught by Greger in view of Tatarchuk (Greger, e.g. sections sampling strategy, Performance, figure 4, teaches that the irradiance volume grid can be adaptively sampled at different resolutions, which allow for objects at different levels of detail to query the irradiance volume at different levels, i.e. a low LOD object may only query the first-level irradiance volume samples, and a higher LOD object may query first-level and second-level volume samples.  Additionally, Greger indicates that memory paging may affect the query time, i.e. section Performance, paragraph 3, indicates the analysis ignores memory paging, which one of ordinary skill in the art would understand can affect performance due to the required data being paged in and out of memory.  While one of ordinary skill in the art would have understood that this indicates that Greger’s adaptive sampling is partially a response to memory constraints, i.e. only so much data can be stored in a memory at a given time, such that adaptive sampling based on cells containing geometry reduces the memory required to store the irradiance volume data, Tatarchuk explains this in more detail, e.g. slide 15 indicates that irradiance volumes include both a storage and bandwidth cost that can be reduced by compression, slides 36-45 describe adaptive subdivision analogous to Greger’s adaptive sampling, and finally slides 52-55 indicate that the adaptive subdivision uses significantly less memory to achieve comparable results, i.e. one of ordinary skill in the art would have understood that one advantage of adaptively sampled irradiance volumes is a reduction in overall memory required and the associated bandwidth required for paging the irradiance volume data into memory.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elcott's global illumination rendering system using Greger’s irradiance volume data structure having lightmap data associated with texture maps storing lighting contributions from static lights for each probe in Elcott’s probe grids, to use Greger’s adaptive sampling technique within Elcott’s probe grids in order to reduce memory and bandwidth requirements for paging the light probe and irradiance volume data into memory as indicated by Tatarchuk.  In the modified system, each of Elcott’s probe grids would include two or more levels of sampling resolution as taught by Greger (as noted above, Elcott’s light probes and irradiance volume sample points have a one to one ratio, such that the adaptive sampling would be applied to both light probe and irradiance volume sample points simultaneously), thereby reducing the overall memory and bandwidth requirements for the application as taught by Tatarchuk.

	Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
Applicant’s remarks on page 10 are, at best, conclusory.  Applicant asserts that the rotation based on spherical harmonics “is not weighting one set of global illumination over another set”.  To the contrary, as the weights are applied in a blending equation, e.g. as shown in slides 15 and 17 of Miyamoto, they are literally weighting one set of global illumination with respect to other sets of global illumination in a blending operation.  Applicant further asserts that Elcott does not disclose “both light probe data and lightmap data”, without explaining how the irradiance volume data, mapped to the claimed lightmap data, is not lightmap data, i.e. this is a semantic argument that is clearly contradicted by the mapping of the rejection in view of Greger.  Applicant further asserts that Elcott does not disclose changing the weight of an “entire set of global illumination information”, despite the weighting of said grids corresponding to exactly that, as shown in Miyamoto, slide 15.  As Applicant’s remarks are based on conclusory assertions that are clearly contradicted by the references as applied in the rejection, and Applicant’s remarks do not address those portions of the rejection, they cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619